Citation Nr: 0703452	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1964.  He also had almost 3 years of prior active duty.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 2006, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the St. 
Petersburg RO.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran has a bilateral knee disability that originated 
during active duty service.  


CONCLUSION OF LAW

The veteran has a bilateral knee disability that was incurred 
in active service.  38 U.S.C.A. §§  1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board has found the evidence currently of record to be 
sufficient to establish the veteran's entitlement to service 
connection for a bilateral knee disability.  Therefore, no 
further development of the record is required with respect to 
this matter.  Although the disability-evaluation and 
effective-date elements of the claim are not matters 
currently before the Board, the Board notes that the RO 
should provide appropriate notice concerning these elements 
of the claim before a disability rating or effective date is 
assigned.  



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

During active duty the veteran served as a paratrooper.  
Service medical records show that in August 1957 the veteran 
injured his right knee, nose, and left shoulder following a 
night jump and had a splint applied to his right leg.  A 
separation examination report is not of record; however, a 
year and a half prior to his discharge the veteran was 
provided a periodic examination in December 1962 where his 
knees were found to be normal on clinical examination.

The post-service medical evidence of record establishes that 
the veteran has been diagnosed with osteoarthritis of both 
knees, as well as chronic torn ACL in his right knee.  An 
October 2001 of the veteran's right knee disclosed a chronic 
injury from a chronic ACL insufficiency.  There was no joint 
effusion or bone bruising to suggest an acute injury.  
Similarly, in an August 2003 letter, the veteran's private 
physician noted that the veteran was a paratrooper during 
service who experienced non-acute bilateral knee arthritis 
that had been present since the veteran began treatment with 
him in 1986.  

At his October 2006 hearing before the Board, the veteran 
testified that he sustained multiple injuries to his knees 
during service during jumps that were treated by medics in 
the field.  In addition, he stated that he had been 
undergoing private treatment for his knees since 1969; 
however, his doctors from this early period were either 
deceased or retired and it was not possible to obtain medical 
records from them. 

The Board notes that the record contains the veteran's jump 
record showing that he participated in over 30 jumps during 
active duty.  In addition, in the Board's opinion, the 
statements made by the veteran during his hearing and in 
correspondence with VA are credible.  The post-service 
medical evidence establishes that the veteran has had a long 
history of bilateral knee complaints.  Moreover, the Board 
has found that the medical evidence as a whole sufficient to 
establish that the veteran's current bilateral knee 
disability is a chronic condition rather than an acute 
condition.  The Board is therefore satisfied that the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, entitlement to 
service connection for a bilateral knee disability is in 
order.


ORDER

Entitlement to service connection for a bilateral knee 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


